                       Case 5:20-cv-05799-LHK Document 261 Filed 09/30/20 Page 1 of 7


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                   kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming)
                       505 Montgomery Street, Suite 2000                dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                          asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)              Additional counsel and representation
               12          tyce.walters@lw.com                      information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ RESPONSE TO ORDER
               21                   v.                              FOR RESPONSE TO EMAILS (DKT.
                                                                    238)
               22      WILBUR L. ROSS, JR., et al.,
                                                                    Date:    TBD
               23                                     Defendants.   Time:    TBD
                                                                    Place:   Courtroom 8
               24                                                   Judge:   Hon. Lucy H. Koh
               25

               26

               27

               28

                                                                                        CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                          PLTFS.’ RESP. TO DKT. 238
                        Case 5:20-cv-05799-LHK Document 261 Filed 09/30/20 Page 2 of 7


                   1          Plaintiffs submit this Response to the Court’s Order for Response to Emails (Dkt. 238).

                   2   For the reasons set forth below, Plaintiffs believe that the emails the Court has received continue to

                   3   show that enumerators in the field, actually doing the counting, are not confident that the counts

                   4   are being done accurately, and are not being allowed to do the job they were hired to do. In

                   5   addition, these Census employees’ submissions raise the question of what it means when the

                   6   Bureau asserts that a count is 99% complete. It appears that the employees discussing enumeration

                   7   would not agree that the count is 99% complete and accurate in their areas.

                   8          A.      Mr. Nettle

                   9          Mr. Nettle has been traveling around the Western U.S. at the behest of the Bureau to help

               10      raise completion. But he can see that cases are being left open in the areas he is being shuttled

               11      from. Defendants have still provided no reasoned explanation for why enumeration activities

               12      should not continue through the end of October as under the COVID-19 Plan. Mr. Nettle’s

               13      account again shows that Defendants are doing everything they can to check off as many

               14      households as complete, seemingly to boost numbers everywhere above 99%, while sacrificing

               15      accuracy and completeness.

               16             B.      Anonymous

               17             The Anonymous emailer is an enumerator in the Spokane District of Washington and, like

               18      many others, reports that her supervisors are making “a large push” “to complete cases as quickly

               19      as possible.” Anonymous reports “grave concerns on accuracy” because enumerators are being

               20      told “to close down remaining cases by whatever means necessary.” Anonymous believes this will

               21      lead to “cases prematurely or inaccurately handled when there appears to be time given to

               22      completing our task.” Again, Anonymous’ account shows that Defendants are prioritizing

               23      completion rate, while sacrificing accuracy and completeness.

               24             C.      Mr. Pasqualini

               25             As Mr. Pasqualini explains, Mobile Questionnaire Assistance (MQA) goes to areas where

               26      people congregate to help people complete the Census. It is unclear if Mr. Pasqualini’s reference

               27      to October 5 is the same as the text message referred to by Mr. Christy, see Dkt. 234-1 ¶ 14, Dkt.

               28      231, or something different. But MQA is an important part of the enumeration process and there is
                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        1                           PLTFS.’ RESP. TO DKT. 238
                        Case 5:20-cv-05799-LHK Document 261 Filed 09/30/20 Page 3 of 7


                   1   no reason why it should be terminated while NRFU field operations continue, as they should under

                   2   the Court’s PI Order. Plaintiffs have heard other reports confirming that MQA is being shut down

                   3   in various locations.

                   4          D.      Ms. Cooley

                   5          Ms. Cooley appears to be an enumerator in Indiana. But she has not been given any work

                   6   to do for “approximately a month.” Plaintiffs are unaware of why a willing and able enumerator

                   7   would not be given work for a month, if that is Ms. Cooley’s situation. This again raises concerns

                   8   regarding Defendants’ compliance with the Court’s TRO Order and PI Order.

                   9

               10      Dated: September 30, 2020                        LATHAM & WATKINS LLP

               11                                                       By: /s/ Sadik Huseny
                                                                           Sadik Huseny
               12
                                                                        Steven M. Bauer (Bar No. 135067)
               13                                                       steven.bauer@lw.com
                                                                        Sadik Huseny (Bar No. 224659)
               14                                                       sadik.huseny@lw.com
                                                                        Amit Makker (Bar No. 280747)
               15                                                       amit.makker@lw.com
                                                                        Shannon D. Lankenau (Bar. No. 294263)
               16                                                       shannon.lankenau@lw.com
                                                                        LATHAM & WATKINS LLP
               17                                                       505 Montgomery Street, Suite 2000
                                                                        San Francisco, CA 94111
               18                                                       Telephone: 415.391.0600
                                                                        Facsimile: 415.395.8095
               19
                                                                        Richard P. Bress (admitted pro hac vice)
               20                                                       rick.bress@lw.com
                                                                        Melissa Arbus Sherry (admitted pro hac vice)
               21                                                       melissa.sherry@lw.com
                                                                        Anne W. Robinson (admitted pro hac vice)
               22                                                       anne.robinson@lw.com
                                                                        Tyce R. Walters (admitted pro hac vice)
               23                                                       tyce.walters@lw.com
                                                                        Genevieve P. Hoffman (admitted pro hac vice)
               24                                                       genevieve.hoffman@lw.com
                                                                        Gemma Donofrio (admitted pro hac vice)
               25                                                       gemma.donofrio@lw.com
                                                                        LATHAM & WATKINS LLP
               26                                                       555 Eleventh Street NW, Suite 1000
                                                                        Washington, D.C. 20004
               27                                                       Telephone: 202.637.2200
                                                                        Facsimile: 202.637.2201
               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                      2                            PLTFS.’ RESP. TO DKT. 238
                        Case 5:20-cv-05799-LHK Document 261 Filed 09/30/20 Page 4 of 7


                   1                                          Attorneys for Plaintiffs National Urban League;
                                                              League of Women Voters; Black Alliance for
                   2                                          Just Immigration; Harris County, Texas; King
                                                              County, Washington; City of San Jose,
                   3                                          California; Rodney Ellis; Adrian Garcia; and
                                                              the NAACP
                   4
                       Dated: September 30, 2020              By: /s/ Jon M. Greenbaum
                   5                                          Kristen Clarke (pro hac vice forthcoming)
                                                              kclarke@lawyerscommittee.org
                   6                                          Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
                   7
                                                              Ezra D. Rosenberg (admitted pro hac vice)
                   8                                          erosenberg@lawyerscommittee.org
                                                              Dorian L. Spence (pro hac vice forthcoming)
                   9                                          dspence@lawyerscommittee.org
                                                              Maryum Jordan (pro hac vice forthcoming)
               10                                             mjordan@lawyerscommittee.org
                                                              Ajay Saini (admitted pro hac vice)
               11                                             asaini@lawyerscommitee.org
                                                              Pooja Chaudhuri (Bar No. 314847)
               12                                             pchaudhuri@lawyerscommittee.org
                                                              LAWYERS’ COMMITTEE FOR CIVIL
               13                                             RIGHTS UNDER LAW
               14                                             1500 K Street NW, Suite 900
                                                              Washington, DC 20005
               15                                             Telephone: 202.662.8600
                                                              Facsimile: 202.783.0857
               16
                                                              Attorneys for Plaintiffs National Urban League;
               17                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               18                                             Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               19                                             NAACP; and Navajo Nation
               20
                                                              Wendy R. Weiser (admitted pro hac vice)
               21                                             weiserw@brennan.law.nyu.edu
                                                              Thomas P. Wolf (admitted pro hac vice)
               22                                             wolft@brennan.law.nyu.edu
                                                              Kelly M. Percival (admitted pro hac vice)
               23                                             percivalk@brennan.law.nyu.edu
                                                              BRENNAN CENTER FOR JUSTICE
               24                                             120 Broadway, Suite 1750
                                                              New York, NY 10271
               25                                             Telephone: 646.292.8310
                                                              Facsimile: 212.463.7308
               26

               27                                             Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
               28                                             Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            3                           PLTFS.’ RESP. TO DKT. 238
                        Case 5:20-cv-05799-LHK Document 261 Filed 09/30/20 Page 5 of 7


                   1                                          Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
                   2
                                                              Mark Rosenbaum (Bar No. 59940)
                   3                                          mrosenbaum@publiccounsel.org
                                                              PUBLIC COUNSEL
                   4
                                                              610 South Ardmore Avenue
                   5                                          Los Angeles, California 90005
                                                              Telephone: 213.385.2977
                   6                                          Facsimile: 213.385.9089

                   7                                          Attorneys for Plaintiff City of San Jose

                   8                                          Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
                   9                                          Jason Searle (pro hac vice forthcoming)
                                                              jasearle@nndoj.org
               10                                             NAVAJO NATION DEPARTMENT OF
               11                                             JUSTICE
                                                              P.O. Box 2010
               12                                             Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
               13
                                                              Attorneys for Navajo Nation
               14
                       Dated: September 30, 2020              By: /s/ Danielle Goldstein
               15                                             Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
               16                                             Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               17
                                                              Danielle Goldstein (Bar No. 257486)
               18                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               19                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               20                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               21                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               22                                             Facsimile: 213.978.8312
               23                                             Attorneys for Plaintiff City of Los Angeles
               24
                       Dated: September 30, 2020              By: /s/ Michael Mutalipassi
               25                                             Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
               26                                             Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               27                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               28                                             Salinas, CA 93901

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            4                            PLTFS.’ RESP. TO DKT. 238
                        Case 5:20-cv-05799-LHK Document 261 Filed 09/30/20 Page 6 of 7


                   1                                          Telephone: 831.758.7256
                                                              Facsimile: 831.758.7257
                   2
                                                              Attorneys for Plaintiff City of Salinas
                   3
                       Dated: September 30, 2020              By: /s/ Rafey S. Balabanian
                   4
                                                              Rafey S. Balabanian (Bar No. 315962)
                   5                                          rbalabanian@edelson.com
                                                              Lily E. Hough (Bar No. 315277)
                   6                                          lhough@edelson.com
                                                              EDELSON P.C.
                   7                                          123 Townsend Street, Suite 100
                                                              San Francisco, CA 94107
                   8                                          Telephone: 415.212.9300
                                                              Facsimile: 415.373.9435
                   9
                                                              Rebecca Hirsch (admitted pro hac vice)
               10                                             rebecca.hirsch2@cityofchicago.org
               11                                             CORPORATION COUNSEL FOR THE
                                                              CITY OF CHICAGO
               12                                             Mark A. Flessner
                                                              Stephen J. Kane
               13                                             121 N. LaSalle Street, Room 600
                                                              Chicago, IL 60602
               14                                             Telephone: (312) 744-8143
                                                              Facsimile: (312) 744-5185
               15
                                                              Attorneys for Plaintiff City of Chicago
               16
                       Dated: September 30, 2020              By: /s/ Donald R. Pongrace
               17                                             Donald R. Pongrace (admitted pro hac vice)
               18                                             dpongrace@akingump.com
                                                              AKIN GUMP STRAUSS HAUER & FELD
               19                                             LLP
                                                              2001 K St., N.W.
               20                                             Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
               21                                             Facsimile: 202-887-4288
               22                                             Dario J. Frommer (Bar No. 161248)
                                                              dfrommer@akingump.com
               23                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               24                                             1999 Avenue of the Stars, Suite 600
               25                                             Los Angeles, CA 90067-6022
                                                              Phone: 213.254.1270
               26                                             Fax: 310.229.1001

               27                                             Attorneys for Plaintiff Gila River Indian
                                                              Community
               28

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            5                            PLTFS.’ RESP. TO DKT. 238
                        Case 5:20-cv-05799-LHK Document 261 Filed 09/30/20 Page 7 of 7


                   1

                   2

                   3

                   4                                           ATTESTATION
                   5           I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
                   6
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
                   7
                       in this filing.
                   8

                   9   Dated: September 30, 2020                         LATHAM & WATKINS LLP
               10                                                        By: /s/ Sadik Huseny
                                                                             Sadik Huseny
               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       6                            PLTFS.’ RESP. TO DKT. 238
